M.D. Appeal Dkt.
                                                                       49 2017




                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JEFFREY VARNER, LISA ROBINSON,              : No. 202 MAL 2017
AND MICHAEL HOSSLER,                        :
                                            :
                   Respondents              : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
                                            :
            v.                              :
                                            :
                                            :
SWATARA TOWNSHIP BOARD OF                   :
COMMISSIONERS,                              :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 11th day of September, 2017, the Petition for Allowance of

Appeal is GRANTED. The issues, as stated by Petitioner, are:


      1. Whether the Commonwealth Court committed an error of law in
         concluding that the First Class Township Code required Swatara
         Township to seek judicial approval of its by-ward reapportionment
         effort despite the applicability of the Municipal Reapportionment Act
         and Article IX, Section 11 of the Pennsylvania Constitution, and the
         legislative authority afforded to Pennsylvania municipalities to conduct
         reapportionment[?]

      2. Whether the Commonwealth Court committed an error of law by
         interpreting the phrase “not entirely elected at large” contained in the
         Pennsylvania Constitution and Municipal Reapportionment Act in a
         manner violating the rules of statutory construction[?]